Citation Nr: 1536494	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  13-11 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left elbow disability to include as due to a left shoulder disability.

2.  Entitlement to service connection for a right elbow disability to include as due to a right shoulder disability.

3.  Entitlement to service connection for a left finger disability.

4.  Entitlement to service connection for a right finger disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.  

8.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.  

9.  Entitlement to an initial disability rating in excess of 10 percent for a cervical spine disability.

10.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability.  

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1973.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of October 2010 and December 2010 (shoulder claims) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, adjudication of these issues has since been transferred to the RO in Pittsburgh, Pennsylvania.

In October 2014, the Veteran withdrew his previous request for a hearing before a Decision Review Officer and asked that the appeal be certified to the Board for adjudication.  

The Veteran testified before the undersigned Veterans Law Judge in an April 2015 videoconference hearing.  A transcript of that hearing is of record.  The record was kept open for sixty days to provide the Veteran additional time to submit additional evidence.  Thereafter, the Veteran submitted additional private and VA medical center treatment records with a waiver of review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015).

Under Rice v. Shinseki a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, during his April 2015 Board hearing, the issue of entitlement to a TDIU was raised and, for the purpose of clarity, the issue has separately captioned the issue on the title page.

The Veteran's testimony has raised a claim of entitlement to service connection for headaches, to include as due to his claimed shoulder and his service-connected cervical spine disabilities.  This issue has not yet been adjudicated by the RO; therefore, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran was afforded a VA examination in September 2010 for his claimed elbow, finger and shoulder disabilities.  Regrettably, the examination is inadequate for the reasons enumerated below.

Initially, it is unclear whether the VA examiner reviewed the claims file in preparation for the examination.  Moreover, as pertaining to the Veteran's claimed elbow and finger disabilities, the examiner failed to provide an opinion as to whether the Veteran's elbow or finger disabilities were related to service.  

Further, while he did provide a negative nexus opinion regarding the Veteran's shoulder disabilities, the VA examiner improperly dismissed the Veteran's lay statements pertaining to an in-service injury and continuous symptoms of shoulder pain and his wife's lay statement describing continuous pain since service and simply stated that the rationale was "no medical evidence to support claim".  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (an account in-service injury/treatment and symptomatology, within lay observation, must be considered in the evaluation of his claims.).  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If, as here, a VA examination is inadequate, the Board's only recourse is to remand the case.  Thus, the Board finds that an additional VA examination is required before the Veteran's claims may be adjudicated on the merits.  

Of note, during the Veteran's April 2015 Board hearing the Veteran's representative suggested that the Veteran's elbow disabilities may be related to his shoulder disabilities, thus the issue of secondary service connection has been raised and the issue should be addressed by the VA examiner as instructed below.

Additionally, in a July 2011 letter from Dr. W.T., Dr. W.T. noted that he had treated the Veteran since September 1970 for bursitis of the shoulders, i.e. prior to the Veteran's enlistment.  This evidence suggests that the Veteran may have had a shoulder injury prior to service.  However, the Veteran's report of medical examination for the purpose of enlistment demonstrates a normal examination of the upper extremities and the presumption of soundness doctrine applies.  Upon examination, then, in reviewing the evidence, the examiner is notified that unless there is clear and unmistakable evidence which shows that a condition existed prior to service and that it was not aggravated by service the Veteran is presumed to have been in sound condition at the time of discharge.  

Finally, as pertaining to the Veteran's service connection claims, during the Veteran's April 2015 Board hearing, the Veteran testified that he was in a hospital for two or three days for treatment of a right shoulder injury during basic training.  He stated that he believed this took place in Fort Jackson but that he was not sure.  Service treatment records note a history of a shoulder injury as noted above but do not demonstrate treatment pertaining to an in-service right shoulder injury or hospitalization for such an injury.  

As additional service treatment records related to in-patient treatment may be available, VA should attempt to obtain them.  

Regarding the Veteran's increased rating claims; the Veteran was afforded a VA examination in September 2010 in order to determine the severity of his knee and spine disabilities.  Since that time, at his April 2015 Board hearing, the Veteran testified that his symptoms had increased since he was examined, nearly five years prior.  Given the Veteran's contentions and the amount of time since his last examination, a new examination is warranted.  

The Board also observes that the most recent VA treatment records associated with the Veteran's claims file are dated in September 2014.  Since the Veteran's claims are being remanded, all outstanding VA treatment records must be obtained and associated with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A (West 2002).  Additionally, any and all additional private treatment records pertaining to the Veteran's orthopedic complaints should be requested and associated with the claims file.  

Finally, a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the Veteran's April 2015 hearing, the Veteran indicated that he may not be able to maintain employment secondary to his disabilities.  On remand, the Veteran should be provided with notice regarding entitlement to entitlement to a TDIU.  The RO will also have the opportunity to develop and adjudicate the claim in the first instance. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure the Veteran has received proper VCAA notice pertaining to entitlement to TDIU.

2.  Associate all VA treatment records since September 2014 with the claims file.  

Contact the National Personnel Records Center (NPRC) or any other appropriate facility, to include Moncrief Army Hospital, Fort Jackson, and Dwight D. Eisenhower Army Medical Center, Fort Gordon, Georgia and any other appropriate depository and request copies of all clinical (inpatient) records for the Veteran for his shoulders from January to June 1972, the period in which the Veteran received basic and airborne training.

With any necessary assistance from the Veteran, obtain any outstanding private treatment records for the Veteran's elbow, shoulder finger, spine and knee disabilities.  

3.  Schedule the Veteran for a VA orthopedic examination.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is asked to determine the following:  

a)  Whether it is at least as likely as not (a 50 percent or greater probability) that a left elbow disability is related to his active service, or is caused by or aggravated by a left shoulder disability.

b)  Whether it is at least as likely as not (a 50 percent or greater probability) that a right elbow disability is related to his active service, or is caused by or aggravated by a right shoulder disability.

c)  If aggravation of either a left or right elbow disability by a service-connected left or right shoulder disability is found, the examiner must attempt to establish a baseline level of severity of the elbow disability prior to aggravation by the shoulder disability.

d)  Whether it is at least as likely as not (a 50 percent or greater probability) that a left finger disability is related to his active service.

e)  Whether it is at least as likely as not (a 50 percent or greater probability) that a right finger disability is related to his active service.

f)  Whether a left shoulder disability clearly and unmistakably (i.e. there can be no debate) existed prior service  and, if so

 i)  Was the disability clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during service. 

g)  Whether a right shoulder disability clearly and unmistakably (i.e. there can be no debate) existed prior service, and, if so

i)  Was the disability clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during service.

h)  If either shoulder disability is not shown to BOTH:

clearly and unmistakably have existed prior to the Veteran's active duty service, AND 

clearly and unmistakably not have been aggravated during service

then the examiner should opine as to whether it is at least as likely as not (50 percent or greater likelihood) that any left or right shoulder disability was incurred in or is otherwise related to any aspect of the Veteran's active service.  

4.  Schedule the Veteran for a VA orthopedic examination in order to determine current nature and severity of the Veteran's service-connected left knee, right knee, cervical spine and lumbar spine disabilities to include any associated neurologic deficits related to the Veteran's spine disabilities.

5.  After the completion of the above, readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




